Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
As required by M.P.E.P. 609 (C), the applicant’s submission of the information Disclosure Statement dated 03/25/2020 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.  As required by M.P.E.P. 609 C(2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 11, 13-16, 20-22 and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (US Patent # 9,237,047).
Regarding independent claims 1, 14 and 21, Zhang discloses a method, comprising: 
identifying, for a first set of receivers (Fig.3: receiver 304) coupled with a channel (Fig.3: input signal channel 302), a first mode for receiving a first signal modulated according to a first scheme that includes three or more levels (Fig.3 and col.4, lines 37-46: The input signal is routed to a receiver 304, which may be any type of receiver, and particularly may be a receiver for receiving PAM4 signals); 
identifying, for a second set of receivers (Fig.3: receiver 304) coupled with the channel (Fig.3: input signal channel 302), a second mode for receiving a second signal according to a second scheme that includes two levels (Fig. 3 and col.4, lines 37-46: The input signal is routed to a receiver 304, which may be any type of receiver, and particularly may be a receiver for receiving NRZ signals); 
determining whether to use the first mode for the first set of receivers or the second mode for the second set of receivers for an access operation over the channel (Fig.3 and col.4, lines 60-65: The error detection circuit 311 comprises an error detector 322, and receives a delayed inputs signal (corresponding to the output signal delayed by the level detection circuit 310) by way of a signal line 324, which is coupled to a first input 326 of the error detector 322.); and 
selecting, for performing the access operation, a receiver path comprising the first set of receivers or the second set of receivers based at least in part on determining whether to use the first mode or the second mode (Fig. 3 and col.4, lines 65-67 and col.5, lines 1-6: A control line 334 is coupled to receive the output data, which selects the appropriate reference voltage (Vref-high or Vref-low). That is, if the detected output signal (delayed by the level detection circuit 310) is a high output, the high output is coupled to the control line 334 and used to select the Vref-high value to be coupled to the second input 330 the error detector 322, which also receives a delayed input signal). 
Regarding claim 2, Zhang teaches receiving a command to execute the access operation over the channel; receiving a bit indicating the first mode or the second mode for the access operation, wherein determining whether to use the first mode or the second mode is based at least in part on the 
Regarding claim 3, Zhang teaches receiving a command to execute the access operation over the channel; identifying, based at least in part on receiving the command, an indication to use the first mode or the second mode for the access operation, wherein determining whether to use the first mode or the second mode is based at least in part on the indication; and enabling the first set of receivers or the second set of receivers based at least in part on the indication (col.4, lines 65-67 and col.5, lines 1-6: A control line 334 is coupled to receive the output data, which selects the appropriate reference voltage (Vref-high or Vref-low). That is, if the detected output signal (delayed by the level detection circuit 310) is a high output, the high output is coupled to the control line 334 and used to select the Vref-high value to be coupled to the second input 330 the error detector 322, which also receives a delayed input signal).  
Regarding claim 4, Zhang teaches wherein the indication comprises a setting of a mode register bit (col.7, lines 56-67 and col.8, lines 1-6). 
Regarding claim 11, Zhang teaches performing the access operation based at least in part on selecting the receiver path comprising the first set of receivers or the second set of receivers (Fig.3 and 4). 
Regarding claim 13, Zhang teaches wherein the first signal corresponds to an active termination of the channel, and wherein the second signal corresponds to the channel being non-terminated (Fig.3 and col.4, lines 37-46: The input signal is routed to a receiver 304, which may be any type of receiver, and particularly may be a receiver for receiving NRG signal or PAM4 signals);  
Regarding claim 15, Zhang teaches wherein the processor is configured to: receive a command to execute the access operation and an indication to use the first mode or the second mode for the access operation; and transmit, to the first set of receivers or the second set of receivers, a signal that 
Regarding claim 16, Zhang teaches a mode register coupled with the processor and configured to receive, from a controller, a bit that indicates the first mode or the second mode, wherein the selector is configured to select the first set of receivers or the second set of receivers according to the bit (col.7, lines 56-67 and col.8, lines 1-6). 
Regarding claim 20, Zhang teaches wherein the second set of receivers are configured to enable power usage by the apparatus below a threshold  (col.7, lines 56-67 and col.8, lines 1-6).
Regarding claim 22, Zhang teaches wherein the controller is further operable to cause the apparatus to: receive a bit indicating to use the first mode for the access operation (col.7, lines 56-67 and col.8, lines 1-6).
Regarding claim 25, Zhang teaches wherein the controller is further operable to cause the apparatus to: refrain from enabling the second set of receivers based at least in part on the first set of receivers being enabled (col.7, lines 56-67 and col.8, lines 1-6).

Allowable Subject Matter
Claims 5-10, 12, 17-19, 23 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication should be directed to Yong Choe at telephone number 571-270-1053 or email to yong.choe@uspto.gov.  The examiner can normally be reached on M-F 10:00 am to 6:30pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Sanjiv Shah can be reached on 571-272-4098.  Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 whose telephone number is (571) 272-2100.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PMR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-irect.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/YONG J CHOE/Primary Examiner, Art Unit 2135